

116 HJ 16 IH: Proposing an amendment to the Constitution of the United States to limit the number of years an individual may serve as a Member of Congress.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 16IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Marino submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to limit the number of years an
			 individual may serve as a Member of Congress.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.An individual may not serve as a Senator or a Member of the House of Representatives if the period of the individual’s service as a Senator or Member of the House of Representatives (or, in the case of an individual who has served as both a Senator and as a Member of the House of Representatives, the combined period of the individual’s service as a Senator and Member of the House of Representatives) exceeds 12 years.
 2.No period occurring before the date of the ratification of this article shall be taken into account in determining the period of an individual’s service under this article.
					.
		